UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

MALDONADO,                                                    :

                 Plaintiff,                                   :         ORDER

                 -against-                                    :    18cv11077 (KMK)(LMS)

TOWN OF GREENBURGH, et al.,                                   :

                 Defendants.                                  :

---------------------------------------------------------------x

        The Defendant Town of Greenburgh has submitted to the Court for in camera review

certain personnel records relating to Officers Jean-Paul Lara, Sean Freeman, Richard Maguire,

and Gregory Attaliente, including material concerning discipline, training and evaluations.

Certain documents from those records are to be produced as detailed herein.

        In assessing the need for a plaintiff to obtain records from a local government employee's

personnel file, this Court is obligated to balance the plaintiff's need for disclosure against the

legitimate interest of a defendant in protecting the confidentiality of the employee's personnel

file. The review of the submitted records has been completed with this obligation in mind, and I

am satisfied that the documents identified below are both relevant and material for purposes of

discovery. I conclude that provision of the following categories of documents is both

appropriate and necessary for purposes of discovery in this case, and is not unduly intrusive

upon any defendant's privacy. The categories of documents are: (1) documents evidencing use

of excessive force in dealing with arrestees and other civilians; (2) relevant commendations and

awards; (3) relevant training documents; (4) personnel evaluation forms for the period

November 2015 through November 2017; and (5) documents relating to plaintiff Maldonado.

                                                  Page 1 of 3
From the personnel folder for Jean-Paul Lara          Date of document               Page #

Certificate of completion                             12/5-8/2006                    1
Letter of reprimand                                   10/29/2010                     2
Letter of reprimand                                   3/23/2007                      2
Certificate of completion                             8/18-12/17/2003                1
Letter of appreciation and acknowledgment             11/21/2013                     2
Letter of appreciation and acknowledgment             9/9/2011                       2
Performance Evaluation                                2/20-4/03/2018 (signatures)    4
Performance Evaluation                                7/5-12/2016                    4

From the personnel folder for Sean Freeman

Award                                                 5/19/2014                      1
Certificate of completion                             1/7-10/11/2013                 1
Performance Evaluation                                3/23-4/20/2018                 4
Performance Evaluation                                6/16-7/2/2016                  4

From the personnel folder for Richard Maguire

Certificate of completion                             1/8-9/15/2007                  1
Letter of appreciation and acknowledgment             9/9/2011                       2
Performance Evaluation                                7/11-12/2016                   4
Performance Evaluation                                3/12/-4/8/2017                 4
Performance Evaluation                                3/22-4/20/2018                 4


From the personnel folder for Gregory Attalienti

Supervisor's report and attachments                 10/30/2009                    5
        (redact name and address of the person taken into custody and hospitalized)
Letter of reprimand                                 3/8/2016                      2

       Counsel for defendant is hereby directed to make legible copies of the identified

documents and produce them to all other counsel within 14 calendar days of the date of this

Order. Production may be accomplished through electronic delivery; if originals are needed in

future, any counsel may make a request. To assist counsel in this process a yellow post-it note

has been placed on each identified document. In addition to the identified documents there is a

cover certification page for each officer, which is marked with a post-it, and the original of


                                            Page 2 of 3
which must be made available to Plaintiff's counsel before any use at a hearing or trial. A copy

may be provided to all other counsel.

         Any document which contains any date of birth, home or cellular telephone number,

home address, or social security number, for any person, must have such information redacted,

unless such documents are produced pursuant to a confidentiality order. Counsel for all parties

are reminded of the provisions of Fed. R. Civ. P. 5.2(a) in the event that any documents are filed

in this matter. Counsel for defendant is also reminded that no documents may be used as

evidence at trial if they have not been produced to plaintiff's counsel.

         The Clerk is directed to return these records by mail to defendants' counsel along with a

copy of this Order. The mailing will occur on March 20; if defendants' counsel wishes to have

the material delivered to an alternate address, or by overnight delivery service, counsel must

contact the Chambers of the undersigned no later than noon on March 20; for an expedited

delivery service counsel must provide its billing information.

Dated:          March 19, 2020
                White Plains, New York

                                               SO ORDERED


                                               _______________________________
                                               Lisa Margaret Smith
                                               United States Magistrate Judge
                                               Southern District of New York




                                            Page 3 of 3
